Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 7 recites a method for manufacturing a metal detectable polyurethane film, the method comprising: 
compounding [heating] polyurethane [to become a liquid film] and
metallic particles in a compounder to pelletize the resin and the metallic particles as polyurethane pellets;
blending and heating a ratio of the polyurethane pellets [solely metallic particles] and additives in a batch blender [into the liquid film] for a selected period to form a blended mixture liquid film, the additives in the blended mixture liquid film being selected from the group consisting of resins, barium lubricants, pigments, chromium, silicon, carbon, titanium, calcium, and colorants;
vacuum loading the blended mixture liquid film into a drying hopper;
dehumidifying the blended mixture liquid film in the drying hopper at an elevated temperature to reach a selected dew point; and
extruding the blended mixture liquid film through an extruder.
The prior art fails to teach or render obvious a method comprising compounding polyurethane and metallic particles in a compounder to pelletize the resin and the metallic particles into pellets; blending and heating the polyurethane pellets in a batch blender to form a blended mixture liquid film, vacuum loading the blended mixture liquid film into a drying hopper; dehumidifying the blended mixture liquid film in the drying hopper at an elevated temperature to reach a selected dew point; and extruding the blended mixture liquid film through an extruder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787